Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 12, 2018

                                       No. 04-18-00590-CV

                    John R. HALL, D.O. and South Texas Spinal Clinic, PA,
                                        Appellants

                                                 v.

                                        Julian VASQUEZ,
                                             Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-22025
                        Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
       The reporter’s record was due August 31, 2018 but was not filed. On September 5, 2018,
the court reporter filed a notification of late record stating the record would not be filed because
appellant has not paid or made arrangements to pay the reporter’s fee to prepare the record and
appellant is not entitled to the record without paying the fee. See TEX. R. APP. P. 34.6(b),
35.3(b). In her notification, the court reporter further states that she anticipates the record to be
completed by September 11, 2018 so long as she receives payment.

        Accordingly, we ORDER appellant to provide written proof to this court on or before
September 17, 2018 that either (1) the reporter’s fee has been paid or arrangements satisfactory
to the reporter have been made to pay the reporter’s fee, or (2) appellant is entitled to the record
without prepayment of the reporter’s fee. See id. R. 35.3(b). If appellant fails to respond within
the time provided, appellant’s brief will be due thirty days after the date the reporter’s record is
filed, and the court will only consider those issues or points raised in appellant’s brief that do not
require a reporter’s record for a decision. See id. R. 37.3(c).

        We order the clerk of this court to serve a copy of this order on all counsel, the district
clerk, and the court reporter.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court